En Juez Pbesidewte Sb. IíeRháhdez,
emitió la opinión del tribunal.
El presente caso se originó en la Corte de Distrito del Distrito Judicial de San Juan, Sección Primera, a virtud-de demanda jurada presentada en 12 de enero del corriente año por Antonio Eigo Sagrera contra José Pou Eíos en que alega como hechos fundamentales de la misma, los si-guientes :
(a) Que el demandado era dueño de la casa No. 48 de la.calle de San Francisco de esta Capital.
(&) Que por escritura pública de 15 de junio de 1907 demandante y demandado, representado éste por Aureliano Ferrer, celebraron contrato de arrendamiento sobre la refe-rida casa, ratificando y modificando anterior contrato pri vado de 2 de noviembre de 1906, por precio de $45 mensua-*497les a pagar por meses anticipados y por término de cinco años que empezarían a contarse desde el Io. de enero de 1907 y concluirían en 31 de diciembre de 1911.
(c) Que el expresado contrato de 15 de junio de 1907 fné modificado por documento privado de Io de agosto de 1911, en cnanto al término del arrendamiento que quedaba prorrogado hasta el día último de diciembre de 1917 y bajo condición además que el pago de agua, así como las repa-raciones y obras que exigiera la sanidad habían de ser por cuenta del demandante, sin derecho a reintegro, habiendo confesado el demandado en ese documento privado haber recibido de Don Antonio Eigo por adelantado la suma do $450 a cuenta de los alquileres de la casa, de los que serían satisfechos $150 en los últimos meses del año 1912, igual' suma en los últimos meses del año 1913, y los $150 restan-tes en los últimos meses del año 1914, a razón de $45 men-suales.
(d) Que en Io. de septiembre de 1911, Don Antonio Eigo anticipó a José Pou y Eíos la cantidad de $540 en concepto de pago de doce meses de alquiler de la casa, a razón de $45 mensuales y a contar desde el Io. de septiembre de 1911, hasta el 31 de agosto de 1912.
(e) Que en mayo de 1912 tuvo conocimiento el deman-dante de que José Pou y Eíos, representado por Petronila del Carmen Eíos y Berrios, viuda de Toro, estaba haciendo-gestiones para vender la casa, y en efecto un agente o corre-dor de negocios nombrado Eovira, se la ofreció en venta, al demandante por precio de $12,000 habiéndose negado a aceptar el negocio; y pocos días después en el mismo mayo, José Toro Eíos como representante de Petronila Eíos y Be n-íos que a su vez lo era de José Pou Eíos, manifestó al demandante a voz y nombre de la referida' señora que tenía, concertada la venta de la casa con Manuel Cereeedo por precio de $13,000, pero que no obstante se le había reservado la opción de comprar con preferencia a Cereeedo, en iguales *498condiciones dentro del plazo improrrogable que vencería alas tres de la tarde de' aquel mismo día.
(/) Que Cerecedo le comprobó la verdad del hecho, y habiendo mostrado a Toro Ríos los documentos que acre-ditaban el arrendamiento celebrado con José Pou Ríos, y preg-untádole si estaba dispuesto a consignar en la escri-tura de venta a Gerecedo la existencia de ese contrato con la estipulación de que el comprador había de respetarlo,, le contestó Toro Ríos que desconocía tal contrato y que no estaba dispuesto a tenerlo en cuenta, pues vendería la finca a Gerecedo sin condición de clase alguna.
(g) Que el demandante había sub-arrendado la casa a la sociedad industrial Abraham y Rigo hasta el 31 de diciem-bre de 1917 por el mismo precio de $45 mensuales en que la tenía arrendada a José Pou Ríos.
(h) Que apremiado el demandante por la situación en que se encontraba de tener que comprar la casa por el alto' precio de $13,000 o perjudicarse en sus negocios y compro-misos establecidos bajo la base del contrato de arrendamiento que había celebrado con José Pou Ríos, optó por comprar la finca como así lo hizo otorgando un documento privado provisional de la compraventa que fué elevado a escritura pública en 13 de mayo de 1912, habiendo satisfecho el com-prador al vendedor $4,000 de contado y obligádose a satis-facer los $9,000 restantes dentro del término de cinco años que vencería en 13 de mayo de 1917 con el interés del 10 por ■ciento anual, pagadero por mensualidades vencidas, quedando la finca hipotecada para garantía del pago de los $9,000 más los intereses convenidos y $300 calculados para costas y honorarios de abogado en caso de ejecución.
(i) Que la Sanidad exigió mejoras y obras higiénicas en la casa que verificó conforme a lo estipulado en el documento privado de Io. de agosto de 1911, cuyo importe ascendió a. nina suma mayor ele $3,000 habiendo esas reformas y mejo-ras aumentado el valor de la finca y servido para que José *499Pon Eíos pudiera pedir por ella corno pidió la suma de $13,000.
(j) Que si hubiera continuado el contrato dé arrenda-miento celebrado por el demandante con José Pou Ríos por el término convenido y por precio de $45 mensuales, la can-tidad que hubiera pagado a Pou y Ríos sería inferior en $4,274.97 a la suma que tendrá que pagarle por intereses, con arreglo al 10 por ciento estipulado en la escritura de compraventa, cuya suma unida a la de $3,000 pagados por mejoras da un total de $7,274.97.
(k) Que ni José Pou y Ríos ni sus apoderados Aureliano Ferrer y Petronila Ríos y Berrios han devuelto hasta la fecha al demandante, a pesar de sus reclamaciones extra-judiciales, la suma de $540 que anticipó por alquileres, como tampoco $170-50, importe de tres meses y 17 días de alqui-leres pagados por adelantado, cuyas partidas, según alega, dan un total de $620.50.
(Z) Que el demandante, extrajudicial y amistosamente ha .gestionado para conseguir que José Pou. Ríos le indemnice de los perjuicios sufridos por el incumplimiento del contrato de arrendamiento, y su contestación más favorable ha sido la de ofrecerle por medio de su representante Petronila Ríos y Berrios, la insignificante suma de $1,000, cuya oferta ha rechazado. La demanda concluye con la súplica de que se •declare por sentencia que José Pou y Ríos venía obligado a respetar y cumplir los contratos de arrendamiento de quo se deja hecho mérito en los hechos consignados en lá de-manda, y que no habiéndolo verificado debe devolver los al-•quileres cobrados y no satisfechos ascendentés a $620.50, y pagar al demandante por vía de indemnización de perjui-cios la suma de $7,274.27, condenándolo a pagar esas suma;-! ■que dan un total de $7,894.77 o la parte de ellas que la corte ■estime justificada y procedente, más los intereses legales del 6 por ciento anual desde la fecha de la interposición de la demanda, con las costas, gastos y honorarios del abogado de la parte demandante.
*500A la anterior demanda opnso el demandado José Pou Eíos la excepción previa de qne no aduce hechos suficientes para determinar una cansa de acción, y la corte, estimando qne la demanda aduce hechos suficientes para determinar una causa de acción, por cuanto en ella se reclama la suma de $620.50 que el demandado adeuda al demandante según alega, pero no en cuanto a la suma de $7,274.27 cuyo pago tam-bién reclama, conteniendo en su consecuencia la demanda, una vez limitada a la reclamación de $620.50, un número de alegaciones que deben eliminarse, dictó resolución en 4 de abril último, por la que ordena se redacte una demanda enmendada en el plazo de cinco días, de acuerdo con su opi-nión.
La parte demandante, lejos de enmendar la demanda, soli-citó en moción de 4 'de mayo se registrara como sentencia la resolución de 4 de abril, con los requisitos del caso, para poder interponer contra ella recurso de apelación, y la corte dictó sentencia en 8 de mayo citado, declarando sin lugar la, demanda con imposición de costas al demandante, al que se reserva su pretendido' derecho para cobrar los 600 y pico de dollars que según sus alegaciones, satisfizo anticipada-mente por alquileres, al demandado.
Contra dicha sentencia se interpuso por la representa-ción de la parte demandante recurso de apelación para ante esta Corte Suprema, pendiente hoy de resolución- después de sustanciado en forma;
Veamos si los hechos expuestos en la demanda son bas-tantes a determinar una causa de acción. En la demanda se establece una doble reclamación: Primera, la de reinte-gro al demandante por el demandado de ciertas cantidades pagadas por aquél a cuenta de alquileres anticipados de la casa No. 48 de la calle de San Francisco, de cuyas cantida-des no ha sido satisfecho; y segunda, • la de indemnización de $7,274 y centavos por mejoras sanitarias hechas en la finca arrendada a virtud del contrato de arrendamiento, y por el perjuicio que se ha causado al demandante teniendo *501que pagar al demandado por intereses del precio aplazado del contrato de compraventa una cantidad superior en $4,274, y centavos a la qne hubiera tenido qne satisfacer si se hubiera respetado el término señalado al contrato de arrendamiento a razón de $45 mensuales.
Los hechos qne dejamos consignados bajo las letras c, el, h, aunque redactados con cierta confusión y con error nñmerico, cual es el de qué las partidas de $540 y $170.50 dan la suma de $620-50, indudablemente muestran una causa de acción fundada en las alegaciones de que el demandado recibió por anticipado dinero a cuenta de alquileres de la casa y no llegó a reintegrar al demandante de las sumas recibidas. A nadie es dable enriquecerse con perjuicio de otro y si los hechos alegados son ciertos como debe supo-nerse que lo son para el examen de la excepción previa ale-gada, surge como consecuencia la conclusión legal de que el demandado está obligado a devolver al demandante las cantidades que éste satisfizo en concepto de pago anticipado de alquileres, sin haberse reintegrado de las cantidades pa-gadas.
La confusión en la relación de los hechos y el error numé-rico existentes pueden subsanarse mediante aclaración y rec-tificación de esos hechos.
Por lo que atañe a la segunda reclamación - de $7,274.27 en los conceptos que dejamos indicados, examinados deteni-damente los hechos consignados en la demanda atinentes a dicha reclamación, hemos de concluir que esos hechos no determinan la procedencia de tal reclamación.
Según se afirma en las alegaciones, c, i de la demanda, el demandante verificó por su cuenta las mejoras y obras higiénicas que la sanidad exigió en la casa, cumpliendo lo estipulado entre las partes arrendadora y arrendataria en documento privado de Io. de agosto de 1911, y por tanto en virtud del contrato de arrendamiento no tenía derecho alguno a ser reintegrado de la suma de $3,000 que impor-taron las mejoras, siendo indiferente al caso que con ellas *502se aumentara o nó el valor de la finca. Y del lieclio de haber vendido el demandado la casa antes de vencerse el término-del contrato de arrendamiento y de las demás alegaciones qne contiene la demanda sobre esa venta, no pnede nacer para el demandante derecho alguno al reintegro de esos $3,000 ni tampoco al de $4,274 y centavos que alega el deman-dante tener que desembolsar a virtud de los intereses del precio aplazado de la venta y que no hubiera desembolsado-si se hubiera sostenido el contrato de arrendamiento en las condiciones de precio y término en que fué convenido.
Si el demandado hubiera vendido la casa a Cerecedo y éste no hubiera aceptado el contrato de arrendamiento, el arrendatario Rigo Sagrera hubiera podido esigir a José Pon y Ríos la indemnización de los daños y perjuicios que se le causaran en virtud de los preceptos que contienen los ar-tículos 1457, 1459 y 1474 del Código Civil vigente, los quo el recurrente cita como infringidos en la sentencia; pero como la venta no llegó a hacei'se a Cerecedo por haber que-rido el mismo Rigo Sagrera comprar la finca a virtud de la preferencia o derecho de opción que para la compra le concedió Pou Ríos, es claro que si sufrió algún perjuicio lo sufrió por voluntad propia contribuyendo al contrato de com-praventa que nunca hubiera podido celebrarse sin su con-sentimiento. Tal consentimiento fué prestado por el deman-dante y no adolece de vicio alguno que pueda invalidarlo. Los artículos citados no son de aplicación al presente caso, y sí el principio scienti et volenti 'milla fit injuria. Desde el momento en que Antonio Rigo Sagrera compró, quedó impedido {estopped) de alegar perjuicios por un acto que a todas luces fué realizado a plena satisfacción de su volun-tad y sin que mediara violencia, intimidación o dolo.
Y no ocurre como alega la parte apelante, que la acción de daños y perjuicios no se deriva del contrato de compra-venta celebrado por demandante y demandado, sino del con-trato de compraventa que anteriormente habían concertado Cerecedo y José Pqu y Ríos, pues ese presunto contrato no *503llegó a tener existencia legal por voluntad del mismo deman-dante, el cual impidió que se realizara al optar por la com-pra de la casa con preferencia a Cerecedo en las mismas condiciones propuestas !a éste. En el presente caso no Ixobo adquisición de dominio por parte de Cerecedo ni ejercicio del derecho de retracto convencional por parte del deman-dante, según éste sostiene, pnes la venta a Cerecedo no llegó a hacerse.
Por las razones expuestas es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no formó parte del tribunal en la vista de este caso.